OPINION — AG — ** STATE AGENCY — DELEGATE TO DIRECTOR ** QUESTION: DOES THE GRAND RIVER DAM AUTHORITY TO DELEGATE TO THE GENERAL MANAGER (EXECUTIVE DIRECTOR OF AN AGENCY), OR ANY OTHER OFFICER OF THE AUTHORITY, THE POWER TO: (A) CREATE OR ABOLISH OFFICES, JOBS AND POSITIONS WITHOUT THE APPROVAL OF THE DIRECTORS ? (B) EMPLOY PERSONNEL AND TO FIX THEIR SALARIES COMPENSATION AND TERM OF OFFICE AND TO DISCHARGE SUCH PERSONNEL WITHOUT THE CONSENT AND APPROVAL OF THE BOARD OF DIRECTORS ? — NEGATIVE (AUTHORITY, JURISDICTION, POWER) CITE: OPINION NO. FEBRUARY 23, 1956, 82 O.S. 862 [82-862], 82 O.S. 864 [82-864] (RICHARD M. HUFF)